— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered November 12, 1987, convicting him of unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the trial court’s instruction under CPL 300.10 with regard to the defendant’s right not to testify was improper in that it deviated from the statutory language, this slight departure drew no objection from the defendant. We find that there is no reasonable possibility that the error contributed to the defendant’s conviction in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230, 237; People v Kimbrough, 134 AD2d 618). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.